Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140542 & (59)                                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  WILLIAM BENSON, individually and on behalf                                                                             Justices
  of CLASSIC INVESTMENTS LIMITED
  PARTNERSHIP, a registered Michigan Limited
  Partnership,
               Plaintiff/Counter-Defendant-
               Appellee/Cross-Appellant,
  v                                                                 SC: 140542
                                                                    COA: 285318
                                                                    Oakland CC: 02-043197-CZ
  B.H. VANDERBEKE,
             Defendant/Counter-Plaintiff-
             Appellant/Cross-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 3, 2009
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
         d1018                                                                 Clerk